 Case: 2:19-cv-01067-MHW-KAJ Doc #: 5 Filed: 03/28/19 Page: 1 of 2 PAGEID #: 26



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION


 KENNETH W. JOHANSEN,

                                                      Case No. 2:19-cv-01067-MHW-KAJ
          Plaintiff,
                                                      District Judge Watson
    v.
                                                      Magistrate Judge Jolson
 HEALTH INSURANCE INNOVATIONS,

          Defendant.



                 STIPULATION OF EXTENSION OF TIME TO MOVE OR PLEAD

         Pursuant to Rule 6.1 of the Local Rules of the United States District Court for the

Southern District of Ohio, Plaintiff Kenneth W. Johansen and Defendant Health Plan

Intermediaries Holdings, LLC d/b/a Health Insurance Innovations (“HII”) hereby agree and

stipulate that Defendant HII shall have an additional twenty-one (21) days in which to move or

plead in response to Plaintiff’s complaint up to and including April 18, 2019. There have been

no prior extensions of the time for HII to move or plead in response to Plaintiff’s complaint.

So stipulated:

/s/ Bryan Reo by Jolene S. Griffith                     /s/ Dan L. Cvetanovich by Jolene S. Griffith
per auth. granted 3/28/19                               Dan L. Cvetanovich (0021980)
Bryan Anthony Reo (0097470)                             Trial Attorney for Defendant
Telephone No.: (216) 505-0811                           Telephone No.: (614) 229-3291
E-mail: Reo@ReoLaw.org                                  E-Mail: DCvetanovich@baileycav.com
P.O. Box 5100                                           10 West Broad Street, Suite 2100
Mentor, Ohio 44061                                      Columbus, Ohio 43215-3422
Attorney for Plaintiff                                  Telephone No.: (614) 221-3155
                                                        Facsimile No.: (614) 221-0479




                                                   
  Case: 2:19-cv-01067-MHW-KAJ Doc #: 5 Filed: 03/28/19 Page: 2 of 2 PAGEID #: 27



                                                       Of Counsel:

                                                       Jolene S. Griffith (0084940)
                                                       Telephone No.: (614) 229-3303
                                                       E-Mail: JGriffith@baileycav.com
                                                       Bailey Cavalieri LLC
                                                       10 West Broad Street, Suite 2100
                                                       Columbus, OH 43215
                                                       Telephone No.: (614) 221-3155
                                                       Facsimile No.: (614) 221-0479

                                                       Bailey Cavalieri LLC
                                                       10 West Broad Street, Suite 2100
                                                       Columbus, OH 43215
                                                       Telephone No.: (614) 221-3155
                                                       Facsimile No.: (614) 221-0479

                                                       Cory W. Eichhorn (pro hac vice motion
                                                       to be filed)
                                                       Florida Bar No. 576761
                                                       Holland & Knight LLP
                                                       701 Brickell Avenue, Suite 3300
                                                       Miami, Florida 33131
                                                       Telephone No.: (305) 789-7576
                                                       Email: Cory.Eichhorn@hklaw.com


                                    CERTIFICATE OF SERVICE
           I hereby certify that the foregoing Stipulation of Extension of Time to Move or Plead was

served upon Plaintiff by sending a copy of it to Plaintiff’s attorney, Bryan Anthony Reo, Reo Law

LLC, P.O. Box 5100, Mentor, Ohio 44061, by first-class, United States mail, postage pre-paid,

this 28th day of March 2019.



                                                       /s/ Dan L. Cvetanovich by Jolene S. Griffith
                                                       Dan L. Cvetanovich (0021980)
#1665761




                                                   2
